IN THE SUPREME COURT OF THE STATE OF NEVADA

WASHOE COUNTY SCHOOL DISTRICT, No. 83713

A POLITICAL SUBDIVISION OF THE fe : = >
STATE OF NEVADA,

Appelant, AUG 11 2022

vs.
CAIDYN EDLUND, See
Respondent.

   

DEPUTY CLERK
ORDER AFFIRMING IN PART AND REVERSING IN PART

This is an appeal from a district court order modifying an
arbitration award. Second Judicial District Court, Washoe County;
Kathleen A. Sigurdson, Judge.!

After appellant Washoe County School District (WCSD)
terminated respondent Caidyn Edlund from his position as a special
education teacher for bringing a weapon onto school property, the parties
participated in arbitration to determine whether WCSD had just cause to
terminate him. The district court reversed the first arbitration award and
remanded the case for further proceedings before a different arbitrator. The
second arbitrator found that WCSD lacked just cause to terminate Edlund
and ordered Edlund reinstated to his previous position. The arbitrator
further found that although Edlund did not intend to bring a weapon to
school, he had nonetheless acted recklessly and therefore was not entitled
to back pay. Edlund challenged the award, and the district court vacated
the arbitrator’s finding that Edlund had acted recklessly and ordered
WCSD to pay Edlund back pay. WCSD now appeals.

 

1Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted.

SuPREME Court
OF
NEVADA

(0) 19474 eEe 2 7- > $204

 

 
This court reviews a district court’s decision on challenges to an
arbitration award de novo. Thomas v. City of N. Las Vegas, 122 Nev. 82,
97, 127 P.3d 1057, 1067 (2006). Nevada recognizes both statutory and
common law grounds for vacating an arbitration award. See Health Plan of
Nev., Ine. v. Rainbow Med., LLC, 120 Nev. 689, 695, 100 P.3d 172, 176
(2004). When reviewing an arbitration award, the district court may either
confirm the award, NRS 38.239, vacate the award, NRS 38.241, or modify
the award in limited circumstances, NRS 38.242.

WCSD first argues that the district court exceeded its authority
by vacating the arbitrator's finding, due to a lack of substantial evidence,
that Edlund acted recklessly when he brought the weapon to school. See
Clark Cty. Educ. Ass’n v. Clark Cty. Sch. Dist., 122 Nev. 337, 339, 131 P.3d
5, 7 (2006) (explaining that when a court reviews an award to determine if
it is arbitrary or capricious, it “may only concern itself with the arbitrator’s
findings and whether they are supported by substantial evidence’). We
disagree. The record contains no evidence that Edlund intentionally or
knowingly brought a weapon onto school property or any evidence “which a
reasonable mind might accept as adequate to support [the] conclusion” that
he had acted recklessly. Nev. Pub. Emps. Ret. Bd. v. Smith, 129 Nev. 618,
624, 310 P.3d 560, 564 (2013) Gnternal citation omitted); cf. Restatement
(Second) of Torts § 500 cmt. g (1965) (“[R]eckless misconduct requires a
conscious choice of a course of action, either with knowledge of the serious
danger to others involved in it or with knowledge of facts which would
disclose this danger to any reasonable man.”). Indeed, the arbitrator found
that Edlund’s conduct was unintentional and inadvertent; thus WCSD
lacked just cause to terminate him under NRS 391.750(1)(u), (4) (providing

that a teacher may be dismissed for “gross misconduct,” which “includes any

SupREME CouRT
OF
NEVADA

(0) 1937A 2B

 

 
act or omission that is in wanton, willful, reckless or deliberate disregard of
the interests of a school or school district or a pupil thereof’ (emphasis
added)). These findings do not support the conclusion that Edlund acted
recklessly. We therefore conclude that the district court did not err when it
vacated that finding.

WCSD next challenges the portion of the district court’s order
requiring it to pay Edlund back pay. Below, Edlund argued, and the district
court agreed, that the arbitrator manifestly disregarded a law entitling
Edlund to back pay. This court recently clarified that to constitute a
manifest disregard of the law, “the arbitrator must not only reach a legally
incorrect result, [he] must do so deliberately.” News+Media Cap. Grp. LLC
v. Las Vegas Sun, Inc., 187 Nev., Adv. Op. 45, 495 P.3d 108, 118 (2021).
Here, the record does not demonstrate that the arbitrator “knowingly
disregard[ed] clearly controlling law,” id., 495 P.3d at 119, as there is no
indication that the arbitrator considered whether the statute at issue, NRS
391.760, applied to the parties’ dispute or whether it entitled Edlund to back
pay. See also Clark Cty. Educ. Ass’n, 122 Nev. at 342, 131 P.3d at 8 (“[T]he
issue is... whether the arbitrator, knowing the law and recognizing that
the law required a pavitealee result, simply disregarded the law.” (quoting
Bohlmann v. Printz, 120 Nev. 548, 547, 96 P.3d 1155, 1158 (2004))).
Therefore, the district court erred when it found the arbitrator manifestly

disregarded the applicable law and ordered back pay on that basis. Based

 

2We further conclude that the district court erred when it found that
NRS 391.760(38) entitled Edlund to back pay, as that statute only applies
when the district superintendent suspends an employee, and the school
principal suspended Edlund, not the superintendent. See NRS 391.760(1)-
(2) (discussing circumstances in which the superintendent may suspend an
employee pending disposition of a criminal charge).
Supreme Court

OF
NEVADA

(0) 19474 SR

3

 

 
upon the foregoing, we affirm the district court’s order insofar as it vacates
the arbitrator's finding of recklessness and reverse that part of the order

awarding Edlund back pay.
It is so ORDERED.*

( 2, AB BT J.

Parraguirre

 

ec: Hon. Kathleen A. Sigurdson, District Judge
Margaret M. Crowley, Settlement Judge
Washoe County School District/Office of the General Counsel
Luke A. Busby
Washoe District Court Clerk

 

8The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme Court
OF
NEVADA 4

(0) 19474 Be

a